 THE SUMMERSFERTILIZERCOMPANY, INC.243(d) as to whomthe TrialExaminer recommends that the complaint be dismissed.Sarah BarnesMary GallShirleyBarnettMargaret GeordtFlorence Champlin *Maxine WatsonDoris L. Chippia Florence Champlin was rehired as a new employee on October 6, 1952, but had quitbefore the close of the hearing because she and her husband moved to Akron. So far as therecord shows,none of the other persons named in this appendix have been rehired by theRespondent even as new employees.The Summers Fertilizer Company, Inc.andAmerican Federationof Labor-Congress of Industrial Organizationsandthe Com-mittee, Party to the ContractNorthern Chemical Industries,Inc.andAmerican Federation ofLabor-Congress of Industrial OrganizationsandThe Com-mittee,Partyto the Contract.CasesNos. 1-CA-2008 and1-CA-3031. January 31,1057DECISION AND `ORDEROn May 21, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices, and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following modificationsand exceptions.1.The Trial Examiner found that the Respondents Northern andSummers dominated the formation of the Committee at their respec-tive plants and assisted and contributed financial and other supportto these Committees in violation of Section 8 (a) (2) and (1) of theAct.We agree with the Trial Examiner insofar as he finds unlawfulassistance to, and support of, these Committees but not domination.In finding that the Respondent Northern unlawfully dominated theNorthern Committee, the Trial Examiner relied principally on thefact that Rivers, Ellis, and Plourde, whom he found were supervisoryemployees, participated in the formation of this Committee.We,1We have carefullyexaminedthe recordand find no merit in the Respondents'allegationsof bias and prejudice on the partof the TrialExaminer.117 NLRB No. 34. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDhowever,are notpersuaded that the evidence in the record establishesthat these employees possessed the requisite authority to constitutethemsupervisorswithin the meaning of the Act. The record dis-closesthat they did not have the authority to hire, discharge or disci-pline employees, or to make effective recommendations in this regardor responsibly to direct employees.At most, it appears that Rivers,Ellis,and Plourde worked under the supervision of Assistant GeneralManager Moynihan and his assistant, Sawyer, transmitting routineinstructionsto other employees. In these circumstances, we find, con-trary to the Trial Examiner, that Rivers, Ellis, and Plourdewere notsupervisors for whose acts the Respondent Northern was liable.With respect to the Committee at the Summers plant, the TrialExaminer based his finding of domination chiefly on the fact that theRespondent Summers imposed a contract on its employees. In ouropinion, the circumstances surrounding the negotiation of this con-tract are insufficient to warrant a finding of domination of the Sum-mersCommittee.However, notwithstanding our disagreement with the Trial Ex-aminer's findings of domination, we agree that the Respondents gaveunlawful assistance and support to the Committees.As discussed inthe Intermediate Report, after talking to Litty, the vice president andgeneral manager of both Respondents, and Moynihan, the assistantgeneral manager of both plants, about a wage increase, the Northernemployees were permitted by Moynihan to use company property andtime to organize the Northern Committee and to hold other committeemeetings.Indeed, Moynihan secured Northern's payroll in order tolearn the names of employees not then on duty at the plant and senttwo employees to notify them to come to a scheduled meeting to de-termine whether the employees wanted "a company union or not." Allemployees, whether on or off duty, were paid for time spent in attend-ing this and other committee meetings.' Further evidence of unlawfulassistance is revealed in the fact that Litty vested the Northern Com-mittee with authority which amounted to a veto power over the re-employment of strikers whom Litty had discharged for engaging inthe strike called by the UMW.As in the case of the Northern plant, the Summers employees werealso permitted to form a Committee on company time and propertyand were compensated for time spent in organizing the Committeeand attending committee meetings. In fact, for a 2-day period em-9We, however,do not adopt that part of the Trial Examiner's finding that payment fortime spent by the Committees in negotiations with the Respondents,as distinguished fromtime spent in organizing the Committees and attending committee meetings,constitutedassistanceand financial support prohibited by Section 8 (a) (2) of the Act.Aerovox Cor-poration,102 NLRB 1526,1528, enfd.211 F. 2d 640(C. A., D. C.);Ephraim Haspel,109NLRB 37,enfd 228 F.2d 155(C. A. 2);Nutone,Incorporated,112 NLRB 1153,1155, 1170,enfd. as modified, U S. Court of Appeals for the District of Columbia, November 23, 1956,39 LRRM 2103. THE SUMMERS FERTILIZER COMPANY, INC.245ployees performed practically no work but attended meetings to con-sider General Manager Litty's contract proposals, without sufferingany loss of pay.That the Respondents intended to use these Committees as a meansof frustrating the efforts of the Charging Union and the UMW to rep-resent the employees is clearly indicated by the hasty recognition ac-corded the Committees, after the UMW's request for recognition wassummarily rejected, and by the ensuing contract negotiations.Thus,when the group of nine Northern employees presented Litty with adocument which merely stated that "We, the undersigned, agree to theformation of our own representatives bargaining committee appointedfrom the men" of the Northern plant, Litty, without any specific re-quest for formal recognition, prepared a statement, which he handedthe group, recognizing the "Committee" consisting of the nine namedemployees, as "the exclusive bargaining agent of" Northern's em-ployees and proceeded to negotiate a contract with the Committee.Similarly, Litty drafted an unsolicited statement, which he gave to thefour Summers employees, recognizing them as the representative of theSummers employees and immediately entered into negotiations. Infact, after Litty presented his contract proposals to the SummersCommittee, Assistant Manager Moynihan and a foreman attempted toforce the employees to accept the contract proposals by threatening aplant shutdown if they refused to do so.Accordingly, we find that the assistance and support thus given theNorthern and Summers Committees violated Section 8 (a) (2) and (1)of the Act.32.We agree with the Trial Examiner that the Respondents, in vio-lation of Section 8 (a) (3) and (1) of the Act, discriminatorily dis-charged the 20 named employees for engaging in the strike called bythe UMW. Like the Trial Examiner, we find, contrary to the Re-spondents' contention, that the no-strike clause in their contracts withthe Committees did not protect the discharges because the contractswere made with unlawfully assisted unions and were thereforeinvalid."THE REMEDYHaving found that the Respondents have violated Section 8 (a) (1),(2), and (3) of the Act, we will order, that they cease and desist there-from and take certain affirmative action designed to effectuate thepolicies of the Act.2In view of our determination herein, we find it unnecessary to pass upon the TrialExaminer's finding that the Respondent Northern independently violated Section 8 (a) (2)and (1)of the Act by entering into a contract with the Northern Committee at a time whenthe UMW claimed majority representation.a Cf.H. N. Thayer Company,99 NLRB 1122, 1131, enforced and remandedin part onother grounds, 213 F. 2d 748 (C. A. 1). 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have found that the Respondents have unlawfully assisted andcontributed financial and other support to the Committees, but did notdominate their formation.Therefore, in accord with Board policy,we shall order the Respondents to withdraw and withhold all recog-nition from the Committees, unless and until the Committees havebeen certified by the Board as the collective-bargaining representa-tives of their employees.We shall also order the Respondents to ceaseand desist from giving effect to any contracts or agreements with theCommittees.However, the Respondents are not hereby required tovary the wages, hours, or other conditions of employment heretoforeestablished.The Trial Examiner also recommended that the Respondents bedirected to offer reinstatement to the 20 discharged employees andmake them whole for any loss of pay they may have suffered since thedate of their discharge, by reason of the Respondents' discriminationagainst them.The record shows that the dischargees were on strikeat the time of their discharge and continued to picket for about a weekthereafter.Therefore, in accordance with Board policy, we shallaward them back pay from the date they indicated that they had givenup the strike and were available for reemployment-rather than fromthe date of discharge-to the date of the Respondents' offer ofreinstatement.'We shall also order the Respondents to cease and desist from in anyother manner infringing upon their employees' rights guaranteed inSection 7 of the Act.We find that such order is necessary to satisfythe remedial objectives of the Act because the unfair labor practicesreveal an attitude of opposition to the purposes of the Act.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondents,The Summers Fertilizer Company, Inc., Sandy Point, Maine, andNorthern Chemical Industries, Inc., Searsport, Maine, their officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of theiremployees, by discharging, refusing to reinstate, or in any other man-ner discriminating in regard to their hire or tenure of employment orany term or condition of employment, except to the extent permittedby Section 8 (a) (3) of the Act.5Knickerbocker Plastic Co., Inc.,104 NLRB 514, 540, enforced 218 F. 2d 917 (C. A. 9) ;Buzza-Cardozo,97 NLRB 1342,1344, enforced 205 F.2d 889(C. A.9) ; Kallaher and Mee,Inc.,87 NLRB 410, 413. THE SUMMERS FERTILIZER COMPANY, INC.247(b)Recognizing the Committees as the representatives of any oftheir employees for the purpose of collective bargaining with respectto grievances, labor disputes, wages, rates of pay, hours of employ-ment, and other conditions of employment, unless and until such or-ganizations shall have been certified by the Board.(c)Giving effect to any and all agreements and contracts, supple-ments thereto or modifications thereof, or any superseding contractswith the Committees, or their successors, unless and until such organi-zations shall have been certified by the Board.(d) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of their right to self-organization,to form, join, or assist any labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activi-ties, except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer employees Warner Hamilton, Norman D. Lohr, MaynardFarnham, Sheldon A. Leighton, William P. Warman, Clinton F.Holmes, Howard Bull, Edwin Hamilton, Nelson Pain, Bruce G. Mills,Walter F. Clark, Ronald Holmes, Maxwell Payne, Kenneth E. Lyford,Raymond Webster, William Swift, Charles Elden, Albert Gamble,Alphonse Hazelton, and Hilton Plummer immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority and other rights and privileges, andmake them whole for any loss of pay they may have suffered as aresult of the discrimination, in the manner set forth in the section ofthis Decision and Order entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Withdraw and withhold all recognition from the Committeesas the representatives of any of the Respondents' employees for thepurpose of collective bargaining with respect to grievances, labor dis-putes, wages, rates of pay, hours of employment, and other conditionsof employment, unless and until said organizations shall have beencertified by the Board. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD'(d)Post at their plants in Searsport and Sandy Point, Maine,copies of the notice attached hereto marked "Appendix." 6Copiesof said notice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondents' representa-tive or representatives, be posted by the Respondents immediatelyupon receipt thereof and maintained by them for sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondents to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for the First Region in writing,within ten (10) days from the date of this Order, as to what steps theRespondents have taken to comply herewith.In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICETO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT recognize the Committees as the representativesof any of our employees for the purpose of collective bargainingwith respect to grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment, unlessand until said organizations shall have been certified by theNational Labor Relations Board.WE WILL NOT give effect to any and all agreements and contracts,supplements thereto or modifications thereof, or any supersedingcontracts with the Committees or their successors, unless anduntil such organizations shall have been certified by the NationalLabor Relations Board.WE WILL NOT discourage membership in any labor organizationof our employees, by discharging, refusing to reinstate, or inany other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment, exceptto the extent permitted by Section 8 (a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form, join, or assist any labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain THE SUMMERS FERTILIZER COMPANY, INC.249fromany or all such activities, except to the extent that suchright may be affected by an agreement requiring membershipin a labor organization, as authorized in Section8 (a) (3) ofthe Act.WE WILL offer to the employees listed below immediate andfull reinstatement to their former or substantially equivalentpositions, without prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for anylossof pay they may have suffered by reason of our discrimina-tion against them :Warner HamiltonRaymond WebsterNorman D. LohrWilliam SwiftMaynard FarnhamBruce G. MillsSheldon A. LeightonWalter F. ClarkWilliam P. WarmanRonald HolmesKenneth E. LyfordMaxwell PayneClinton F.HolmesCharles EldenHoward BullAlbert GambleEdwin HamiltonAlphonse HazeltonNelson PainHilton PlummerAll our employeesare freeto become,remain,or to refrain frombecoming or remaining,members of any labororganization exceptto the extent that this right may be affectedby an agreement au-thorized by Section8 (a) (3) ofthe Act.THE SUMMERS FERTILIZERCOMPANY, INC.,Employer.Dated ---------------- By ------------------------------------(Representative)(Title)NORTHERN CHEMICAL INDUSTRIES, INC.,Employer.Dated---------------- By ------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served,an order consolidating the above-entitled cases, complaints and a notice of hearing thereon having been issued andserved by the General Counsel of the National Labor Relations Board,and answershaving been filed by the above-named Respondents,a hearing involving allegationsof unfair labor practices in violation of Section 8 (a) (1), (2),and (3) of theNational Labor Relations Act, as amended,61 Stat.136, herein called the Act, washeld in Belfast,Maine, on March 21,22, 23,and April 10 and 11, 1956,before theduly designated Trial Examiner. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn substance, the complaints allege and the answers deny that the Respondents:(1) in August 1955, formed, sponsored, assisted, and dominated certain Committeesof their employees; (2) in September 1955, discriminatorily discharged certainnamed employees 1 because they engaged in union and protected concerted activities;and (3) by such and other conduct interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed by Section 7 of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsand conclusions.Briefs have been received from the Respondents and from theCharging Union.The Respondents' motions to dismiss both complaints, made atthe close of the hearing and upon which ruling was then reserved, are disposed ofby the following findings, conclusions, and recommendations.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSThe Summers Fertilizer Company, Inc., is a Maryland corporation engaged atvarious plants in many States of the United States, as well as in New Brunswick,Canada, in the manufacture, sale, and distribution of fertilizer and related products.The plant here involved is situated at Sandy Point, Maine, where, in the conductof its business, this Respondent causes large quantities of potash, phosphorous, andnitrogen to be purchased and transported in interstate commerce from and throughvarious States other than the State of Maine and causes substantial quantities offertilizer valued at more than $50,000 annually to be sold and transported from itsSandy Point plant in interstate commerce.Northern Chemical Industries, Inc., is a Maine corporation having its principaloffice and place of business at Searsport, Maine, where it is engaged in the manu-facture, sale, and distribution of heavy chemicals and related products. In the courseof its business it causes raw materials valued at more than $500,000 annually to bepurchased and transported in interstate commerce from and through various Statesother than the State of Maine.The Trial Examiner concludes and finds that both Respondents are engaged incommerce within the meaning of the Act.Insofar as employer-employee relations are concerned the two Respondents mayreasonably be considered to be a single employer. James E. Totman is president ofboth corporations.Fred L. Litty is a vice president of both corporations and is inactive charge of both the Sandy Point and Searsport plants which are only 5 milesapart.Top supervision is common at the two plants; there is frequent interchangeof employees and lower supervision.Until January 1, 1956, there was one payrollfor both plants.During the period of material events-August and September 1955-there were12 to 14 employees at the Sandy Point plant, and about 40 employees at theSearsport plant.It.THE LABOR ORGANIZATIONS INVOLVEDAmerican Federation of Labor-Congress of Industrial Organizations, the Com-mittees, and District 50, United Mine Workers of America, are each labor organiza-tions within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The formation of the CommitteesAll events and conduct here involved occurred shortly after-and indeed clearlywere precipitated by-the Respondent's refusal to recognize and bargain withDistrict 50, U. M. W., on August 10, 1955, the day after representatives of thatorganization had demanded such recognition from Vice President Litty, claiming'Holmes, BruceG. Mills, Norman D. Lohr, Howard Bull, Walter F. Clark, Maynard Farn-ham, Edwin Hamilton, Ronald Holmes, Sheldon A. Leighton, Nelson Pain, Maxwell Payneand WilliamP.Warman ; as to the Respondent Northern Chemical the following :RaymondWebster, Charles Elden, Kenneth E Lyford, William Swift, Albert Gamble, Alphonse Hazel-ton, andHiltonPlummer. THE SUMMERS FERTILIZER COMPANY, INC.251to have obtained signed authorization cards from almost all employees at both plantsand offering to have an election conducted by some third party (the U. M. W.'s non-compliance with certain sections of the Act barring its access to the Board's certifi-cation processes).zAlso on August 9, Litty was visited by representatives of theAmerican Federation of Labor and told of its intent to organize and seek a Boardelection.Litty voiced his refusal to a District 50 representative early the morning of August10.Early the following morning there took place a significant conversation in theplant garage between Jerry Moynihan, Litty's assistant, and Elmer Engstrom, amechanic.From this conversation, details of which are not fully revealed bycredible testimony of the participants, it is undisputed that there stemmed the firstaction resulting in the formation of the Committee at the Searsport plant.Whetherfirst suggested by Moynihan or by Engstrom, it is established by the testimony ofboth individuals that the subject of a group of employees going in to see Litty wasbroached by one or the other. (Engstrom, as the record plainly shows, was a mosthesitant and reluctant witness called by General Counsel.)He gave his testimonybut a few feet away from Moynihan, who sat at the counsel table, in the small room,taking notes.After admitting that he had had a conversation with Moynihan on themorning in question, Engstrom at first said he could remember nothing about itexcept a discussion about the transmission of Moynihan's car.He was asked specifi-cally by General Counsel and replied as follows:Q. Do you remember talking with Mr. Moynihan about the United MineWorkers union?A. I don't remember of talking with, Jerry about that.Eight pages later, by the record, Engstrom altered his testimony, as follows:Q. Do you remember the substance of what you talked about?A.Well, no, I don't. I mean,itwason the UMW.[Emphasis supplied.]As to the matter of going to see Litty, there occurred the following colloquy earlyin Engstrom',s examination by General Counsel:Q.Do you remember any conversation at all with Mr. Moynihan thatmorning about anything that you might do with reference to Mr. Litty?A. No.Q. Do you remember any discussion with Mr. Moynihan in which eitheryou or he talked about the possibility of getting a group ofmen and seeingMr. Litty?A. No.FinallyGeneral Counsel asked Engstrom if he recalled his own interview withhim but a few nights before the hearing opened, in the presence of others.Eng-strom admitted the fact.Then followed:Q. And do you remember a discussion we had the other night about a con-versation you said you had with Mr. Moynihan in which Mr. Moynihansaid that if you said any certain thing he would deny it?After a long delay in receiving a reply, General Counsel repeated:Q. Do you remember that, Mr. Engstrom?A. Yes, I remember that.Engstrom then, after being pressed by General Counsel, said he could not recallwhat it was that Moynihan told him he would deny. At this point, the TrialExaminer said:Now, Mr. Engstrom, you have hesitated several minutes in answering thisquestion.You have been hesitant throughout your examination: Just let meassure you, and I am sure counsel for the company will agree with me, that2 Although the accuracy of District 50's majority claim is not an Issue in these cases,the testimony of that organization's representative is undisputed that at the time of thedemand it had 53 signed cards and, as noted in a preceding section, there were only about54 employees at both plants.That the claim had substantial foundation, however, Isshown by 2 facts: (1) In September all employees at the Sandy Point plant struck at thecallof District 50; and (2) on the morning of August 10 Jerry Moynihan, assistant toLitty, questionedmany employeesat the Searsport plant,demanding to know if they wereaware that a strike was to be called that morning if District 50 were notrecognized, andwas told by them, according to his own testimony, that they knew only that "if there wasany trouble, anything about a strike, it would be put up to a vote and they'd have to votebefore anybody would go out." 252DECISIONSOF NATIONALLABOR RELATIONS BOARDyou need have no fear whatsoeverin tellingthe whole truth; that nothingwill happen to you as a result of your telling the truth.Counsel for the Respondents objected vigorously to the Trial Examiner's remarks,and directly asked Engstrom:Elmer, as far as the company, are you in any fear that if youanswer a questionthatmight possibly hurt the company ,that you would have reprisals by losingyour job?A. No.After this exchange, however, Engstrom's memory revealed more details. It wasthen that he changed his testimony, as noted above, and admitted that Moynihanand hehad discussed the U. M. W. And after several searching questions byGeneral Counsel, the following colloquy occurred:Q. . . Do you remember now whether you, on August 11th, had sometalkwithMr. Moynihan in which one or both of you talked about the possi-bility of going to theoffice that morning?A. There was talk onit; yes.Q. And who first brought up the subject in that conversation about yourgetting a group of fellows together and going to the office?A.Well, I mentioned it to Jerry, too. I mentioned it to him first. I wentin there and I was in there talking with him, I asked him, as I told you before,about the business and he said the best way was to come out with the truth andthe simplest way.Q. And you asked him about what?A. How we'd find out what the company had to offer.Q. What did he say?A. I believe that is what he said.Imean,that was the way it was and Idon't remember what he said.The Trial Examiner cannot and does not believe Moynihan's account of this con-versation, quoted below:he (Engstrom) said he wanted to ,ask me somethingand Isaid what?Hesaid, "The boys have been talking around the plant about pay, wage increases,and so forth," and he said, "You have always helped us out, andIwant toknow what you'd advise us to do. They are now talking about getting a grouptogether and going up to the office."He said,"I know there is nothing youcan do about it. lam just asking for advice."I said,"Wait a minute, Elmer."I said, "This thing is something I don't know anything about.Apparently weare in for some serious trouble.And I made no policy for the company. I'ma production man, period.That is the end of it. I don't want to talk to youabout it. I don't want to discuss it. If you ever say I even talked to you, I willsay you were lying about it because this is dynamite, and I don't want anypart of it."Moynihan's versionon itsface isunreasonable and unconvincingabsentsome ex-planation on his part as to why an employee's mere inquiry about approaching hissuperior to see about a raise should have been considered by him as "dynamite," inview of his testimony that he, himself, had only the day before gone among manyemployees at the same plant asking them about the threat to strike.Further, if hisversion of his refusal even to talk with Engstrom about going to the office is to becredited, then it conflicts sharply with his own later admission that a few daysafter this incident he voluntarily made an appointment for Sandy Point employeesto see Litty when they also told him they would "like to see abouta raise."After his conversation with Moynihan, Engstrom went to employee Dexter Little-field and said, according to the latter's undisputed testimony, "let's go to the bull-pen and see if we can't get some other fellows to go over and see what Mr. Littywill do.We are in a mess.We don't know what way to turn, and see what he willdo."The two thereupon picked up others and a total of nine proceeded to Lilly'soffice.Included among the nine were Maurice E. Rivers and Merrill Ellis, Sr., bothof whom,ifnotsupervisors with power to hire and fire, were clearlysupervisorsrepresentingmanagementto employees over whom they had charge.3(DricoIndustrialCorporation,115 NLRB 931.)8 Rivers, according to Litty, was "chief operator" of the sulphate plant, with authorityover nine men, instructing them "how to run the plant." Ellis, also according to Litty,was "lead man" and "chief operator" at the alum plant, who "disseminated informationfrom the office" as to shipments, distribution and production schedules, and "with limita-tion" had responsibility over the second and third shifts as well as the first. THE SUMMERS FERTILIZER COMPANY, INC.253Rivers acted as spokesman for the group.He asked Littyifhe was going torecognize the U. M. W. Litty replied, "Definitely, not." Litty then told the groupthat he would be glad to "talk with us about it," according to Engstrom, but saidthat before he would recognize them he wanted to be sure they represented theemployees.As Engstrom expressed it, Litty "wanted us to get the men to recognizeus as a group to negotiate for them as he called it." The group then went to thegarage-with full knowledge and approval of management-since Moynihan alsowas there.Moynihan brought down the payroll list and men off duty were calledin from their homes.Littlefieldwas sent for 4 or 5 men, named on a list givento him by Moynihan, who instructed him, according to the employee's credibletestimony, "to tell them to come in, they were going to have a meeting at 1 or 2o'clock in the afternoon, a meeting in the garage to find out whether they wanteda company union or not." (Moynihan admitted that he brought the payroll listto the garage so the men could "contact the men absent" but he declared "I didn'task [why]. It was none of my business."Moynihan, as noted above, was in directsupervision of the entire works, under Litty.He did not deny Littlefield's above-quoted testimony.)Early that afternoon men off shift and those on duty met in the garage for anhour or more.Rivers, previously identified as being a supervisor, presided, anda paper was passed around bearing the following typed text:We; The undersigned, agree to the formation of our own representatives bar-gaining committee appointed from the men of N. C. I.No names of those "appointed" appeared on the list. It is undisputed, and thereforefound, that Rivers told Raymond Webster, one of the employees off duty whowas called in, that "it was best for us if we would sign the paper and go alongwith it."Since Rivers had direct supervision over Webster, giving him orders, theTrial Examiner at this point concludes and finds that the Respondent NorthernChemical must be held accountable for Rivers' conduct on the above-describedoccasion,and that both by Rivers'presiding at the meetingand byhis statementtoWebster, the Respondent participated in and dominated the formation of, theCommittee.(MajesticMetal Specialties, Inc.,92 NLRB 1854, at 1856, 1857.)Thirty-sixemployees signed the "paper,"includingRivers,Ellis,and JosephPlourde who, by Litty's own testimony, is established as having served in a super-visory capacity.Plourde had full charge of the maintenance crew, and accord-ing to Litty"transmits the information from the office" and"within limitation hehad supervisory powers."The same nine men returned to the office that afternoon and gave Litty the pieceof paper with signatures upon it.None of the nine men had been elected orappointed, by anyone, to serve as a "Committee."Upon receiving the document,however, and without request from the men themselves, Litty immediately had typeda notice granting his recognition to the nine men "as the exclusive bargaining agentfor all of the employees of the company," with certain exceptions.After somewhat prolonged discussion with the men, and after another meetingpresided over by Rivers at which the majority of the employees approved its terms,theRespondent Northern Chemical the next day signed a contract with the ninemen, designating them as the "Committee,"and containing a "no-strike"clause.Among those signing on behalf of the Committee were Rivers and Ellis, heretoforefound to have been supervisors and representatives of management.All employees were paid full time for the periods spent at meetings, whethercalled in to the plant or while on duty.The Committee members were paid fulltime for the hours spent at meetings among themselves or with management.By entering into this contract with the Committee, at a time when District 50claimed majority representation,thereby creating a question of representation, andunder the circumstances revealed above, the Respondent gave valuable assistance tothe Committee, and violated Section 8 (a) (2) and (1) of the Act.(Ben CorsonManufacturing Co., et al.,112 NLRB 323;Pittsburgh Valve Company, et al.,114NLRB 193, and cases cited in footnote 19 of the latter case.)The Trial Examiner has found that by the conduct of Rivers, in presiding atmeetings and by his coercive instructions to Webster,the Respondent dominated.the formation of the Committee.' It is also found that both Litty and Moynihanalso participated effectively in such domination.For example,Moynihan's provid-ing the list of absent employees,and his sending of Littlefield for certain of them,was plainly an act of domination.Litty'sacts, in informing the nine employeeswho first came to his office that he would"definitely not" recognize District 50and at the same time refusing to discuss wages with them until they brought inproof that they represented other employees,must realistically be considered and 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound to be domination of the most effective nature.As counsel for the Re-spondent establishedin questioningEngstrom, a most reluctant witness called byGeneral Counsel, the employees who went into the office had already authorizedthe U. M. W. to represent them, and wanted such representation.Engstrom said,"We had already signed upin it(theU.M. W.)." And further:Q. (By Mr. Bennett.)Did you want to be represented by the United MineWorkers at that time?A. If the company had accepted, we would have.In short, Litty made it plain that the only way employees could even discuss wageswith him was by forming the Committee. By such domination, the Respondentviolated Section 8 (a) (2) and (I).Financial support was given to the Committee by the Respondent in paying themfor the time spent in organizing and negotiating. By rendering such financial supportthe Respondent also violated Section 8 (a) (2) and (1).(Majestic Metal Specialties,-Inc.,92 NLRB 1854, at 1858.)Employees at the nearby Summers Fertilizer plant, learning of the substantialincreases given to the Searsport employees, naturally became concerned, particularlysince the two plants were so closely interrelated that there was frequent interchangeand all were on the same payroll.Their chosen bargaining agent, District 50, hadbeen summarily refused recognition.On the morning of August 16, 10 employees gathered at the Sandy Point plant.By majority vote they decided that Norman Lohr, head of the District 50 local,and Bruce Mills should see Moynihan for the purpose, as described by Lohr, ofseeing"what the company would do for us and nothing more as we did not wanta company contract such as had been signed at Searsport." They had voted notto have a company union and the two were instructed not to sign any thing.WhenMoynihan came to the Sandy Point office that morning, Lohr and Mills approachedhim.Lohr asked him "what the company intended to do for the men at SandyPoint in view of what had happened at Searsport."Moynihan said he was gladthey had broken the ice, adding that his hands had been tied due to the demandfor recognition from District 50. Moynihan promptly told them he would get intouch with Litty.He did so, and then told Lohr and Mills to get all the SandyPoint employees together and go to the Searsport office to see Litty.A dozen employees then went to Searsport. Litty told them he was glad to seethem, and "wanted to get things finished," as he had a lot of work to do. Lohrasked him what he intended to do for the Sandy Point employees. Litty said hewould be glad to discuss the matter, either with the group as a whole or, as hesuggested, with a smaller group selected from among the entire group.Litty saidhe would negotiate a contract in good faith.Lohr promptly told Litty that theemployees did not want to negotiate or sign a contract.He asked Litty why themen could not have a raise and forget all about the rest of it. ° Litty said thathe had no other alternative, in view of the demand for recognition by District 50.The men persisted in wanting to know why they could not have a raise withoutsigning acontract.Finally Litty said he would have to get legal advice on the point.The argument was interrupted by lunch time.After lunch, only four of the men,by agreement, returned to Litty's office.Litty greeted them by stating that heassumed that they were representing the others.They agreed, and upon this-againwithout any request on the part of the four men-Litty had the office girl type outa formal letter recognizing them as the exclusive bargaining agent for the SandyPoint employees.The group remained adamant, as did Litty, during the afternoonmeeting.The men made it clear they did not want a contract-all they wantedwas a raise.Littymade it equally plain to them that he would not even discusswageswith them unless they agreed to negotiate a contract.The next morning Moynihan approached a small group of men at the SandyPoint "bull pen."They asked him why they could not get a raise without acontract, and he replied, as had Litty, that the District 50 demand had "tied" theirhands.One of the men asked what would happen if they did not sign a contract,and Moynihan replied that "they would have to close the place up until it wasstraightened out."(The quotations are from the credible testimony of WarnerHamilton.Moynihan admitted the occasion, denied making the statement, buterroneously placed it as occurring on the morning of August 18.Foreman HarryEmmons,a witness for the Company who claimed he was present, also denied thatMoynihan made the remark.The denials are not credited.Moynihan's contra-dictory testimony as to the Searsport events has already been pointed out.Emmons' THE SUMMERS FERTILIZER COMPANY, INC.255memory plainly is unreliable. If, as he said, Moynihan had him go with him eachtime he talked with the men at Sandy Point, then he surely would have recalled themajor points of discussion-yet he flatly denied knowing that the employees re-peatedly declined to sign a contract, and even denied knowing that the U. M. W.had been organizing his employees.)On the morning of August 18, the employees, in a group, asked Moynihan if theyhad found out, by getting legal advice, if a raise could be granted without a contract.Moynihan said, in effect, that a contract was necessary, and told the group, accord-ing to the credible testimony of employees present, that if they did not quit "ourdamned f-g around" they were "liable to find the plant closed down." (Moyni-han denied making this statement.The Trial Examiner does not credit his denial.As noted heretofore, Moynihan's account of his conversation with Engstrom defiesreasonable belief.Furthermore, the situation as described by himself was of acharacter inviting some expression of impatience.He admitted that he had giveninstructions to the foreman at the plant to let themen aloneafter their first meetingwith Litty, and permit them to hold whatever meetings on company time theywished.It appears that by the morning of August 18, little work had been doneat the Sandy Point plant by anyone.)DespiteMoynihan's threat the employeeswere not ready to yield to the pressure, and still declinedto signa contract in orderto getan increaseof wages.Also on August 18, Foreman Emmons told employees Bruce Mills and E. J.Hamilton that if they did not sign the contract the place would be closed thatweekend.(The finding rests upon the credible testimony of the two employees.Emmons denied making the statement.The denial is not credited, for reasonsset forth above.)Faced with the economic threat of loss of work unless they yielded to the Re-spondent's demand, the employees at Sandy Point decided at a meeting held oncompany time and premises during the afternoon of August 18 to agree to sign acontract if the Company would include a clause relieving them as individuals ofany personal liability.They so informed Moynihan that afternoon, and the nextmorning Litty came down, agreed to insert the liability clause, and he and the-group returned to Searsport where another contract, granting increases in wages,was entered into. It also contained a no-strike clause.As at Searsport, all time spent by the employees in discussing the formation ofthe Committee and the matter of the contract was paid for in full by the Respondent.Even to a more marked degree than at Searsport, the Respondent dominated theformation of the Committee, for here it became for the employees a stark choicebetween a Committee and a contract and their jobs.And the very existence of theCommittee depended upon the contract itself, a form of both support and assistance.By such domination, financial and other support, the Respondent Summers Ferti-lizer violated Section 8 (a) (2) and (1) of the Act.B. The strike and the dischargesWhen representatives of District 50 made theirrecognitiondemand upon Litty,one of them pointed out that since theorganizationcould notseek certificationby the Board, their only recourse was by economic action-which Litty reasonablyunderstoodtomeana strike.Although no strike occurred on August 10, as Littybelievedwas threatened, District 50 did call and conduct a strike the followingmonth.All the Sandy Point employees struck on September 29.They appeared at theSearsport plant and picketed with District 50 picketsigns.Although at the hear-ing Litty professed no knowledge as to what the strike was about,since no im-mediatedemand was made upon him, the Trial Examiner considers that suchtestimony lacked candor and fact.District 50 had withdrawn neither its claim ofmajority nor its threat to strike to gain recognition.On the morning of the strikeLitty asked Norman Lohr to bring the Sandy Point "Committee" into the office,and Lohr replied that the U. M. W. representative was speaking for them.Several Northern Chemical employees joined the picketline, ordeclined to passthe line.One of these employees; Clarence Weldon, was told by Moynihan thatif he would leave the picket line he would save himself -a "lot of trouble."WhenWeldon replied that he intended to "stick with the boys in the line," Moynihantold him "it would be a black line against" him "in the future when" he "wantedfuture employment."Moynihan's threat was in violation of Section8 (a) (1)of the Act, since its plain purpose was to restrain employees fromengaging inprotected activities. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDAll of the Sandy Point employees were promptly discharged on September 29,and given their final paychecks.Northern Chemical employees, on strike, were givenwritten notice that unless they came in the following day, they also would be dis-charged.Some returned, others did not and were fired. Litty also gave the Com-mittee at Northern Chemical the privilege-another item of obvious and illegal assist-ance-of deciding which of the N. C. I. strikers would be reinstated after September30.The Committee exercised this power granted to them. It is here concluded andfound that by such assistance, the Respondent Northern Chemical further violatedSection 8 (a) (2) and (1) of the Act. (As the Board said inMajestic Metal Special-ties, Inc.,92 NLRB 1854. at 1862: "It is well settled that an employer is under a dutyto insure that its right to hire, discharge, or transfer is not delegated to any anti-union or proumon group of employees." See also cases cited in footnote 20 of thecited decision.)The complaint alleges, as a witness Litty admitted, and it is here found that thefollowing individuals were discharged by the Respondent Summers Fertilizer onSeptember 29, 1955: Warner Hamilton, Clinton F. Holmes, Bruce G. Mills, NormanD. Lohr, Howard Bull, Walter F. Clark, Maynard Farnham, Edwin Hamilton,Ronald Holmes, Sheldon A. Leighton, Nelson Pain, Maxwell Payne, and William P.Warman. It is further concluded and found that they were discharged for engagingin union and protected concerted activities, in violation of Section 8 (a) (3) and (1)of the Act.Litty's claim that they were discharged because they violated a no-strikeclause is plainly without merit.The contract itself was obtained under duress by theRespondent, and was illegal within the meaning of the Act.The complaint alleges, as a witness Litty admitted, and it is concluded and foundthat the Respondent Northern Chemical on September 30, 1955, discharged the fol-lowing. Raymond Webster, Charles Elden, Kenneth Lyford, William Swift, AlbertGamble, Alphonse Hazelton, and Hilton Plummer. It is further concluded and foundthat they were discharged for engaging in union and protected concerted activities,in violation of Section 8 (a) (3) and (1) of the Act.As with the Sandy Point em-ployees, Litty's defense claim that the discharges were because of a no-strike clauseis equally, and for the same reason, without merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with their operations described in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, theTrial Examiner will recommend that they cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record as awhole, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.American Federation of Labor-Congress of Industrial Organizations, the Com-mittees, and District 50, United Mine Workers of America, are each labor organiza-tions within the meaning of Section2 (5) of the Act.2.By dominating, assisting, contributing support to, and interfering with, the for-mation and administration of the Committees, the Respondents Northern Chemicaland Summers Fertilizer have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (2) of the Act.3.By discriminating in regard to the hire and tenure of employment of the em-ployees listed in footnote 1, above, thereby discouraging membership in District 50,the Respondents have engaged in and are engaging in unfair labor practices withinthe meaningof Section 8 (a) (3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondents have engaged in and areengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]